Citation Nr: 0804476	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-28 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board remanded the appeal for additional development in 
December 2006.  The case has been returned for further 
appellate review.  


FINDING OF FACT

The veteran is unable to secure and maintain substantially 
gainful employment because of the severity of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.16 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

As discussed in more detail below, sufficient evidence is of 
record to grant a total rating based upon individual 
unemployability due to service-connected disabilities.  
Therefore, no further development is needed with respect to 
this claim.

Analysis

In April 2003, the RO received the veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to his service-connected disabilities of diabetes 
and peripheral neuropathy.  He said his disabilities affected 
him full-time in 1995, when he last worked full time in sales 
and became too disabled to work. 

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2007).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). 

In this case, service connection has been established for 
diabetes mellitus evaluated as 20 percent disabling; skin 
lesions of the head, arms, back, groin, and legs, evaluated 
as 10 percent disabling; peripheral neuropathy of the left 
lower extremity, right lower extremity, right upper 
extremity, and left upper extremity, each evaluated as 10 
percent disabling; and coronary artery disease, evaluated as 
10 percent disabling for a combined evaluation of 60 percent.  
All of his service-connected disabilities are secondary to 
his service-connected diabetes mellitus.

Of significance, is various statements submitted by the 
veteran's VA and private physicians.  In a June 2003 VA 
medical treatment record, the physician noted that the 
veteran was unable to work due to progressive leg pain and 
neuropathy.  In a July 2003 letter, the same VA physician 
concluded that the veteran's various disorders, including the 
veteran's neuropathy of the right upper and left upper 
extremity and right lower and left lower extremity, have 
precluded him from gainful employment.  In a December 2003 
letter, the veteran's private physician concluded that his 
coronary artery disease left him unable to obtain gainful 
employment.

Upon review of the pertinent evidence of record, and giving 
the veteran the benefit of the doubt, the Board is of the 
opinion that the veteran's peripheral neuropathy of the upper 
and lower extremities, when viewed with his other service-
connected disorders, more likely than not renders the veteran 
unemployable.  There is no medical evidence contradicting 
either the VA or private physician's findings.

Based on the sum of this evidence, the Board finds that a 
total evaluation based on individual unemployability due to 
the veteran's service-connected disabilities is warranted.  
The veteran's claim is granted.  


ORDER

A TDIU is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


